DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Ahmed (US PGPUB 2018/0081653; hereinafter “Ahmed”) in view of Gupta et al. (US PGPUB 2015/0178052; hereinafter “Gupta”).
Claim 1: (Currently Amended)
Ahmed teaches a computer-implemented method comprising:
obtaining an input for a build ([0012] “One or more software programs of a software build environment can perform a process known as software compilation, 
obtaining an initial orchestration job scheduler object based upon the input for the build ([0003] “An object file is created based on at least a portion of the set of source files.” [0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies. In one embodiment, scheduler 114 creates a directed acyclic graph (DAG) of software build tasks, dependents (e.g., object files, static library files), and dependencies (e.g., executable files). In another embodiment, scheduler 114 creates multiple DAGs”);
determining a directed acyclic graph (DAG) based upon, at least in part, a dependency engine preprocessing; and storing the DAG in a format ([0019] “scheduler 114 can implement an existing tool, such as GNU Make, to preprocess a build graph and output a DAG,” wherein the “DAG” will necessarily be stored in some format.);
building an array of steps based upon, at least in part, the initial orchestration job scheduler object, wherein the DAG is translated from the initial orchestration job scheduler object into a format readable by an initial orchestration job scheduler to build the array of steps ([0020] “Scheduler 114 can use the created DAG to identify a sequence of software build tasks to be performed or completed by program 142 … after identifying a sequence of software build tasks to be completed for a software build workload, scheduler 114 assigns the identified software build tasks”);


With further regard to Claim 1, Ahmed does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
generating a collection of nodes required for the building of the array of steps, wherein each of the array of steps is associated with at least one label configured to specify on which node, of the collection of nodes, each of the array of steps should be executed on ([0062] “The cluster-management service 1228 receives, from the API servers, job identifiers for jobs that need to be executed on the execution cluster nodes in order to carry out experiments on behalf of users. The cluster-management service dispatches the jobs to appropriate execution cluster nodes for execution,” wherein the “job identifiers” are the “at least one label”. [0063] “experiments are represented visually via the front-end experiment dashboard as DAGs that include data-source and execution-module nodes … Each execution-module instance includes an instance name or identifier 1312”); and 
sequencing the array of steps according to the DAG ([0076] “The scientific-workflow system decomposes an experiment into jobs corresponding to execution modules and executes the jobs in execution phases, with the initial jobs dependent only on named data sources or independent of external resources and subsequent phases of execution involve those jobs whose dependencies have been satisfied by previously executed jobs. This execution scheduling is coordinated by job-status information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ahmed with the step array building process as taught by Gupta in order to “vastly increases user productivity by allowing users to quickly design and execute complex data-driven processing tasks” (Gupta [0028]).

Claim 5:
Ahmed in view of Gupta teaches the computer-implemented method of claim 1, and Ahmed teaches further comprising aggregating the array of steps ([0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies,” wherein “reduce tasks” is the “aggregating the array of steps”.).

Claim 8: (Currently Amended)
Ahmed teaches a computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising ([0056] “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or 
obtaining an input for a build ([0012] “One or more software programs of a software build environment can perform a process known as software compilation, which uses source code stored in source files to generate software build artifacts (e.g., preprocessed source files, assembly language files, object files, library files, etc.) and finally generate an executable program or file.”);
obtaining an initial orchestration job scheduler object based upon the input for the build ([0003] “An object file is created based on at least a portion of the set of source files.” [0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies. In one embodiment, scheduler 114 creates a directed acyclic graph (DAG) of software build tasks, dependents (e.g., object files, static library files), and dependencies (e.g., executable files). In another embodiment, scheduler 114 creates multiple DAGs”);
determining a directed acyclic graph (DAG) based upon, at least in part, a dependency engine preprocessing; and storing the DAG in a format ([0019] “scheduler 114 can implement an existing tool, such as GNU Make, to preprocess a build graph and output a DAG,” wherein the “DAG” will necessarily be stored in some format.);
building an array of steps based upon, at least in part, the initial orchestration job scheduler object, wherein the DAG is translated from the initial orchestration job scheduler object into a format readable by an initial orchestration job scheduler to build 
executing the array of steps to perform the build ([0020] “scheduler 114 can assign an identified software build task to executor 148 based on whether a computer system 140 is available to handle the assigned software build task”).

With further regard to Claim 8, Ahmed does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
generating a collection of nodes required for the building of the array of steps, wherein each of the array of steps is associated with at least one label configured to specify on which node, of the collection of nodes, each of the array of steps should be executed on ([0062] “The cluster-management service 1228 receives, from the API servers, job identifiers for jobs that need to be executed on the execution cluster nodes in order to carry out experiments on behalf of users. The cluster-management service dispatches the jobs to appropriate execution cluster nodes for execution,” wherein the “job identifiers” are the “at least one label”. [0063] “experiments are represented visually via the front-end experiment dashboard as DAGs that include data-source and execution-module nodes … Each execution-module instance includes an instance name or identifier 1312”); and 
sequencing the array of steps according to the DAG ([0076] “The scientific-workflow system decomposes an experiment into jobs corresponding to execution 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Ahmed with the step array building process as taught by Gupta in order to “vastly increases user productivity by allowing users to quickly design and execute complex data-driven processing tasks” (Gupta [0028]).

Claim 12:
Ahmed in view of Gupta teaches the computer program product of claim 8, and Ahmed further teaches wherein the operations further comprise aggregating the array of steps ([0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies,” wherein “reduce tasks” is the “aggregating the array of steps”.).

Claim 15: (Currently Amended)
Ahmed teaches a computing system including one or more processors and one or more memories configured to perform operations comprising (See Ahmed Fig. 1):

obtaining an initial orchestration job scheduler object based upon the input for the build ([0003] “An object file is created based on at least a portion of the set of source files.” [0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies. In one embodiment, scheduler 114 creates a directed acyclic graph (DAG) of software build tasks, dependents (e.g., object files, static library files), and dependencies (e.g., executable files). In another embodiment, scheduler 114 creates multiple DAGs”);
determining a directed acyclic graph (DAG) based upon, at least in part, a dependency engine preprocessing; and storing the DAG in a format ([0019] “scheduler 114 can implement an existing tool, such as GNU Make, to preprocess a build graph and output a DAG,” wherein the “DAG” will necessarily be stored in some format.);
building an array of steps based upon, at least in part, the initial orchestration job scheduler object, wherein the DAG is translated from the initial orchestration job scheduler object into a format readable by an initial orchestration job scheduler to build the array of steps ([0020] “Scheduler 114 can use the created DAG to identify a sequence of software build tasks to be performed or completed by program 142 … after 
executing the array of steps to perform the build ([0020] “scheduler 114 can assign an identified software build task to executor 148 based on whether a computer system 140 is available to handle the assigned software build task”).

With further regard to Claim 15, Ahmed does not teach the following, however, Gupta teaches wherein the building of the array of steps includes:
generating a collection of nodes required for the building of the array of steps, wherein each of the array of steps is associated with at least one label configured to specify on which node, of the collection of nodes, each of the array of steps should be executed on ([0062] “The cluster-management service 1228 receives, from the API servers, job identifiers for jobs that need to be executed on the execution cluster nodes in order to carry out experiments on behalf of users. The cluster-management service dispatches the jobs to appropriate execution cluster nodes for execution,” wherein the “job identifiers” are the “at least one label”. [0063] “experiments are represented visually via the front-end experiment dashboard as DAGs that include data-source and execution-module nodes … Each execution-module instance includes an instance name or identifier 1312”); and 
sequencing the array of steps according to the DAG ([0076] “The scientific-workflow system decomposes an experiment into jobs corresponding to execution modules and executes the jobs in execution phases, with the initial jobs dependent only on named data sources or independent of external resources and subsequent phases 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ahmed with the step array building process as taught by Gupta in order to “vastly increases user productivity by allowing users to quickly design and execute complex data-driven processing tasks” (Gupta [0028]).

Claim 19:
Ahmed in view of Gupta teaches the system of claim 15, and Ahmed further teaches wherein the operations further comprise aggregating the array of steps ([0019] “Scheduler 114 represents a software program configured to create a graphical representation of software build tasks (e.g., map and reduce tasks to complete preprocessing, compiling, assembling, and linking processes) and dependencies,” wherein “reduce tasks” is the “aggregating the array of steps”.).

Claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Gupta as applied to claims 1, 8 and 15 above, and further in view of Eberlein et al. (US PGPUB 2017/0168801; hereinafter “Eberlein”).
Claim 2:

wherein a source code management repository containing pointers to each component repository is used to provide a consistent snapshot in time across one or more repositories to obtain the input for the build ([0037] “The VCS 530 may store source code files and also may store references as pointers to source code files stored in the VCS 510 repository.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ahmed in view of Gupta with the repository pointers as taught by Eberlein in order “to manage changes in the source code, metadata, other collections of information associated with the applications” (Eberlein [0002]).

Claim 3:
Ahmed in view of Gupta and Eberlein teaches the method of claim 2, and Eberlein further teaches:
wherein a repository is cloned from the consistent snapshot to obtain the initial orchestration job scheduler object ([0038] “The customer's environment may include a central repository 535 and a local clone 540 … The local clone 540 of the customer's environment includes a VCS 550 and an object repository 552. The local clone 540 is associated with an application that is integrated into a customer system landscape.”).

Claim 4:

wherein at least one component repository is skipped in the cloning based upon, at least in part, the DAG ([0023] “scheduler 114 may use the created DAG to determine a replication factor” [0024] “store replicated software build artifacts in memory cache 149 based on a determined replication factor. A replication factor indicates a number of copies of a software build artifact that need to be created and stored in memory cache 149, such that a linker of a program 142 can have access to the software build artifacts stored in memory cache 149 during a linking process.” [0030] “Dependency graph 200 includes vertices (e.g., executable files 260-264, library files 250-252, object file 274) and edges that can be used to identify dependents and a replication factor. For example, a replication factor for object file 274 is 1,” wherein elements with a “replication factor” of zero are skipped.).

Claim 6:
Ahmed in view of Gupta teaches all the limitations of claim 1 as described above. Ahmed in view of Gupta does not teach the following, however, Eberlein teaches:	
further comprising initializing one or more systems associated with the build for testing ([0014] “The application's lifecycle may define a flow including integration of a released application in a development system, testing the integrated application in a testing system, releasing the application for productive use in a production system, etc. A customer change management landscape may include systems, such as the development system, testing system, and production system.”).


Claim 7:
Ahmed in view of Gupta and Eberlein teaches the method of claim 6, and Eberlein further teaches: further comprising executing the testing ([0016] “The testing system is used for testing activities performed over the defined application.”).

Claim 9:
Ahmed in view of Gupta teaches all the limitations of claim 8 as described above. Ahmed in view of Gupta does not teach the following, however, Eberlein teaches:	
wherein a source code management repository containing pointers to each component repository is used to provide a consistent snapshot in time across one or more repositories to obtain the input for the build ([0037] “The VCS 530 may store source code files and also may store references as pointers to source code files stored in the VCS 510 repository.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Ahmed in view of Gupta with the repository pointers as taught 

Claim 10:
Ahmed in view of Gupta and Eberlein teaches the computer program product of claim 9, and Eberlein further teaches:
wherein a repository is cloned from the consistent snapshot to obtain the initial orchestration job scheduler object ([0038] “The customer's environment may include a central repository 535 and a local clone 540 … The local clone 540 of the customer's environment includes a VCS 550 and an object repository 552. The local clone 540 is associated with an application that is integrated into a customer system landscape.”).

Claim 11:
Ahmed in view of Gupta and Eberlein teaches the computer program product of claim 10, and Ahmed further teaches:
wherein at least one component repository is skipped in the cloning based upon, at least in part, the DAG ([0023] “scheduler 114 may use the created DAG to determine a replication factor” [0024] “store replicated software build artifacts in memory cache 149 based on a determined replication factor. A replication factor indicates a number of copies of a software build artifact that need to be created and stored in memory cache 149, such that a linker of a program 142 can have access to the software build artifacts stored in memory cache 149 during a linking process.” [0030] “Dependency graph 200 includes vertices (e.g., executable files 260-264, library files 250-252, object file 274) 

Claim 13:
Ahmed in view of Gupta teaches all the limitations of claim 8 as described above. Ahmed in view of Gupta does not teach the following, however, Eberlein teaches:	
wherein the operations further comprise initializing one or more systems associated with the build for testing ([0014] “The application's lifecycle may define a flow including integration of a released application in a development system, testing the integrated application in a testing system, releasing the application for productive use in a production system, etc. A customer change management landscape may include systems, such as the development system, testing system, and production system.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Ahmed in view of Gupta with the testing as taught by Eberlein since testing is a well-known step in software development which is necessary in order to ensure that the software being developed functions as intended. 

Claim 14:
Ahmed in view of Gupta and Eberlein teaches the computer program product of claim 13, and Eberlein further teaches wherein the operations further comprise 

Claim 16:
Ahmed in view of Gupta teaches all the limitations of claim 15 as described above. Ahmed in view of Gupta does not teach the following, however, Eberlein teaches:	
wherein a source code management repository containing pointers to each component repository is used to provide a consistent snapshot in time across one or more repositories to obtain the input for the build ([0037] “The VCS 530 may store source code files and also may store references as pointers to source code files stored in the VCS 510 repository.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing system as disclosed by Ahmed in view of Gupta with the repository pointers as taught by Eberlein in order “to manage changes in the source code, metadata, other collections of information associated with the applications” (Eberlein [0002]).

Claim 17:
Ahmed in view of Gupta and Eberlein teaches the computing system of claim 16, and Eberlein further teaches:
wherein a repository is cloned from the consistent snapshot to obtain the initial orchestration job scheduler object object ([0038] “The customer's environment may 

Claim 18:
Ahmed in view of Gupta and Eberlein teaches the computing system of claim 17, and Eberlein further teaches:
wherein at least one component repository is skipped in the cloning based upon, at least in part, the DAG ([0023] “scheduler 114 may use the created DAG to determine a replication factor” [0024] “store replicated software build artifacts in memory cache 149 based on a determined replication factor. A replication factor indicates a number of copies of a software build artifact that need to be created and stored in memory cache 149, such that a linker of a program 142 can have access to the software build artifacts stored in memory cache 149 during a linking process.” [0030] “Dependency graph 200 includes vertices (e.g., executable files 260-264, library files 250-252, object file 274) and edges that can be used to identify dependents and a replication factor. For example, a replication factor for object file 274 is 1,” wherein elements with a “replication factor” of zero are skipped.).

Claim 20:

wherein the operations further comprise initializing one or more systems associated with the build for testing ([0014] “The application's lifecycle may define a flow including integration of a released application in a development system, testing the integrated application in a testing system, releasing the application for productive use in a production system, etc. A customer change management landscape may include systems, such as the development system, testing system, and production system.”) and
 executing the testing ([0016] “The testing system is used for testing activities performed over the defined application.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ahmed in view of Gupta with the testing as taught by Eberlein since testing is a well-known step in software development which is necessary in order to ensure that the software being developed functions as intended. 

Response to Arguments
Applicant's arguments, see Pages 6-10 of the Remarks filed December 10, 2020, with respect to the rejections under 35 U.S.C. 102/103 of Claims 1-20 have been fully considered but are moot in view of new grounds of rejection. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194